The present application is being examined under the pre-AIA  first to invent provisions. 
Claim status: claims 1-7, 9-22 are pending in this Office Action.  

DETAILED ACTION

Response to Arguments

Double patenting: 
	The double patenting of the previous rejection under 35 USC 101, based on statutory double patenting as allegedly claiming the same invention is withdrawn. The claims are rejected under the nonstatutory double patenting rejection based on the patent claims are identical to the claims of the present application except the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service. However, Stenfelt teaches wherein the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service (Fig. 3 arrow 3, [0067] 5. The UE requests access to a web-page, e.g. URL "x" … not authorized. [0068-0069] 6. The PCEF sends a response to the UE with a redirect indication that includes the configured redirect server address … The redirect server at URL”. [0142] the PCEF/GGSN to carry out a selective service redirect to a redirect server.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application. See 37 CFR 1.130(b)
 
4. Claims 1—4, 6-7, 9-21 and provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-40, and 42-44 of Application No. 13/885343.

Instant Application 
Patent US10476970
Claim 1:
A method of authorizing a service with a single Policy and Charging Control (PCC) architecture, the method applying at a Policy and Charging control Rules Function (PCRF) server and comprising:
upon establishment or modification of an Internet Protocol (IP) Connectivity Access Network (IP-CAN) session for a user equipment (UE), receiving a request for control rules from a single Policy and Charging Enforcement Function (PCEF) device;
determining control rules to be applied per service basis for the IP-CAN session;
determining, based on redirection policy criteria, redirection information for a service that requires a redirection before being authorized for the service; and
transmitting, to the single PCEF device, the control rules per service basis and the redirection information for the service that requires the redirection before being authorized for the service, wherein the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service.
Claim 2:
The method of claim 1, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection activation indicator indicating whether the redirection is to be set or not for the service.

Claim 23


A method of authorizing a service with a policy and charging control (PCC) architecture, the method comprising:

upon establishment or modification of an internet protocol (IP) connectivity access network (IP-CAN) session with a user equipment (UE), requesting, by a policy and charging enforcement function (PCEF) device, PCC rules from a policy and charging control rules function (PCRF) server;

determining, at the PCRF server, PCC rules to be applied per service basis for the IP-CAN session;

determining, at the PCRF server based on redirection policy criteria, a service for which a redirection is required;

submitting, from the PCRF server to the PCEF device, the PCC rules per service basis and redirection information for the service for which the redirection is required, wherein the redirection information for the service for which the redirection is required includes a service redirection identifier indicating where the UE is to be redirected for the service for which the redirection is required and 



a redirection activation indicator indicating whether the redirection is to be set or not;

Claims 3:
The method of claim 1, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection expiry selected from: a time during which the redirection takes place, an event for which the redirection is set or reset, and a one-time indicator indicating the redirection for a first service request in the IP-CAN session and no further redirection for subsequent service requests in the IP-CAN session
Claim 25:
The method of claim 23, wherein the redirection information for the service for which the redirection is required further includes a redirection expiry selected from a time value during which redirection takes place, an event for which the redirection is set or reset, and a one-time indicator indicating the redirection for the first service request in the IP-CAN session and no further redirection for subsequent service requests in the IP-CAN session.

Claim 4:
The method of claim 1, wherein the redirection information for the service that requires the redirection before being authorized for the service includes at least one of: a redirection code indicating a reason for redirection, and a redirection confirmation indicating whether the single PCRF server requires confirmation when redirection has been applied.

Claim 26:
The method of claim 23, wherein the redirection information for the service for which the redirection is required further includes at least one of a redirection code indicating a reason for redirection, and a redirection confirmation indicating whether the PCRF server requires confirmation when redirection has been applied.
Claim 6:
The method of claim 1, wherein the redirection policy criteria indicate at least one condition of: an accumulated usage for the IP-CAN session, a usage limit for the IP-CAN session and a reset period for the accumulated usage.

Claim 29:
The method of claim 22, wherein the redirection policy criteria include at least one of dynamic conditions and usage conditions.



Claim 7:
A single Policy and Charging control Rules Function (PCRF) server for provisioning control rules to be enforced by a single Policy and Charging Enforcement Function (PCEF) device, the single PCRF server configured to:
receive, from the single PCEF device via a receiver and upon establishment or modification of an Internet Protocol (IP) Connectivity Access Network (IP-CAN) session for a user equipment (UE), a request for control rules;
determine control rules to be applied per service basis for the IP-CAN session;
determine, based on redirection policy criteria, redirection information for a service that requires a redirection before being authorized for the service; and
transmit, to the single PCEF device via a transmitter, the control rules per service basis and the redirection information for the service that requires the redirection before being authorized for the service, wherein the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service.
Claims 23 or 30


A method of authorizing a service with a policy and charging control (PCC) architecture, the method comprising:

upon establishment or modification of an internet protocol (IP) connectivity access network (IP-CAN) session with a user equipment (UE), requesting, by a policy and charging enforcement function (PCEF) device, PCC rules from a policy and charging control rules function (PCRF) server;

determining, at the PCRF server, PCC rules to be applied per service basis for the IP-CAN session;

determining, at the PCRF server based on redirection policy criteria, a service for which a redirection is required;

submitting, from the PCRF server to the PCEF device, the PCC rules per service basis and redirection information for the service for which the redirection is required, wherein the redirection information for the service for which the redirection is required includes a service redirection identifier indicating where the UE is to be redirected for the service for which the redirection is required and a redirection activation indicator indicating whether the redirection is to be set or not;

Claim 9
The single PCRF server of claim 7, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection activation indicator indicating whether the redirection is to be set or not for the service.
Claim 31
The PCEF device of claim 30, further comprising a memory to store the redirection information for the service for which the redirection is required, wherein the redirection information for the service for which the redirection is required includes a redirection activation indicator indicating whether the redirection is to be set or not.
Claim 10
The single PCRF server of claim 7, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection expiry selected from: a time during which the redirection takes place, an event for which the redirection is set or reset, and a one-time indicator indicating the redirection for a first service request in the IP-CAN session and no further redirection for subsequent service requests in the IP-CAN session.
Claim 25:
The method of claim 23, wherein the redirection information for the service for which the redirection is required further includes a redirection expiry selected from a time value during which redirection takes place, an event for which the redirection is set or reset, and a one-time indicator indicating the redirection for the first service request in the IP-CAN session and no further redirection for subsequent service requests in the IP-CAN session.

Claim 11
The single PCRF server of claim 7, wherein the redirection information for the service that requires the redirection before being authorized for the service includes at least one of: a redirection code indicating a reason for redirection, and a redirection confirmation indicating whether the single PCRF server requires confirmation when redirection has been applied.
Claim 26:
The method of claim 23, wherein the redirection information for the service for which the redirection is required further includes at least one of a redirection code indicating a reason for redirection, and a redirection confirmation indicating whether the PCRF server requires confirmation when redirection has been applied.


Claim 13
The single PCRF server of claim 7, wherein the redirection policy criteria indicate at least one condition of: an accumulated usage for the IP-CAN session, a usage limit for the IP-CAN session and a reset period for the accumulated usage.
Claim 29:
The method of claim 22, wherein the redirection policy criteria include at least one of dynamic conditions and usage conditions.


Claim 14
A method of authorizing a service with a single Policy and Charging Control (PCC) architecture, the method applying at a Policy and Charging Enforcement Function (PCEF) device and comprising:
upon establishment or modification of an Internet Protocol (IP) Connectivity Access Network (IP-CAN) session for a user equipment (UE), transmitting a request for control rules to a single Policy and Charging control Rules Function (PCRF) server;




 receiving, from the single PCRF server, control rules per service basis and redirection information for a service that requires a redirection before being authorized for the service, wherein the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a service server handling the service;

installing the control rules per service basis and the redirection information for the service that requires the redirection before being authorized for the service;

upon a service request, received from the UE, for a destined service identified by a service destination identifier, determining that the destined service corresponds to the service that requires the redirection before being authorized for the service, and returning toward the UE a redirection message with the service redirection identifier and the service destination identifier;
receiving again, upon completion of the redirection, the service request for the destined service identified by the service destination identifier;
verifying that the destined service identified by the service destination identifier can be authorized; and
transmitting, toward the service server handling the destined service, a service allowance message for the service request.
Claim 23, 30

A method of authorizing a service with a policy and charging control (PCC) architecture, the method comprising:

upon establishment or modification of an internet protocol (IP) connectivity access network (IP-CAN) session with a user equipment (UE), requesting, by a policy and charging enforcement function (PCEF) device, PCC rules from a policy and charging control rules function (PCRF) server;

determining, at the PCRF server, PCC rules to be applied per service basis for the IP-CAN session;

determining, at the PCRF server based on redirection policy criteria, a service for which a redirection is required;

submitting, from the PCRF server to the PCEF device, the PCC rules per service basis and redirection information for the service for which the redirection is required, wherein the redirection information for the service for which the redirection is required includes a service redirection identifier indicating where the UE is to be redirected for the service for which the redirection is required and a redirection activation indicator indicating whether the redirection is to be set or not;
installing, at the PCEF device, the received PCC rules per service basis and the redirection information for the service for which the redirection is required;
upon a first service request from the UE for a service identified by a service destination identifier, determining, by the PCEF device based on the redirection information received from the PCRF and the PCC rules per service basis, that the service identified by the service destination identifier is the service for which redirection is required, and returning toward the UE a redirection message with the service redirection identifier and the service destination identifier; and after completion of service redirection
the first service request for the service identified by the service destination identifier reaching again the PCEF device;
verifying at the PCEF device that the service identified by the service destination identifier can be authorized; and
submitting a service allowance message for the first service request from the PCEF device toward a service server handling the service identified by the service destination identifier.

Claim 15
The method of claim 14, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection activation indicator indicating whether the redirection is to be set or not for the service.
Claim 31
The PCEF device of claim 30, further comprising a memory to store the redirection information for the service for which the redirection is required, wherein the redirection information for the service for which the redirection is required includes a redirection activation indicator indicating whether the redirection is to be set or not.
Claim 16
The method of claim 14, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection expiry selected from: a time during which the redirection takes place, an event for which the redirection is set or reset, and a one-time indicator indicating the redirection for a first service request in the IP-CAN session and no further redirection for subsequent service requests in the IP-CAN session.
Claim 25:
The method of claim 23, wherein the redirection information for the service for which the redirection is required further includes a redirection expiry selected from a time value during which redirection takes place, an event for which the redirection is set or reset, and a one-time indicator indicating the redirection for the first service request in the IP-CAN session and no further redirection for subsequent service requests in the IP-CAN session.

Claim 17
The method of claim 14, wherein the redirection information for the service that requires the redirection before being authorized for the service includes at least one of: a redirection code indicating a reason for redirection, and a redirection confirmation indicating whether the single PCRF server requires confirmation when redirection has been applied.
Claim 26:
The method of claim 23, wherein the redirection information for the service for which the redirection is required further includes at least one of a redirection code indicating a reason for redirection, and a redirection confirmation indicating whether the PCRF server requires confirmation when redirection has been applied.
Claim 18
A single Policy and Charging Enforcement Function (PCEF) device for enforcing control rules to authorize a service with a Policy and Charging Control (PCC) architecture, the single PCEF device configured to:
transmit, upon establishment or modification of an Internet Protocol (IP) Connectivity Access Network (IP-CAN) session for a user equipment (UE), a request for control rules to a single Policy and Charging control Rules Function (PCRF) server via a transmitter;
receive, from the single PCRF server via a receiver, control rules per service basis and redirection information for a service that requires a redirection before being authorized for the service, wherein the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a service server handling the service;
install the control rules per service basis and the redirection information for the service that requires the redirection before being authorized for the service;
upon a service request, received from the UE via the receiver, for a destined service identified by a service destination identifier, determine that the destined service corresponds to the service that requires the redirection before being authorized for the service and return, toward the UE via the transmitter, a redirection message with the service redirection identifier and the service destination identifier;
receive again via the receiver, upon completion of the redirection, the service request for the destined service identified by the service destination identifier;
verify that the destined service identified by the service destination identifier can be authorized; and
transmit, via the transmitter toward the service server handling the destined service, a service allowance message for the service request.

Claim 23, 30

A method of authorizing a service with a policy and charging control (PCC) architecture, the method comprising:

upon establishment or modification of an internet protocol (IP) connectivity access network (IP-CAN) session with a user equipment (UE), requesting, by a policy and charging enforcement function (PCEF) device, PCC rules from a policy and charging control rules function (PCRF) server;

determining, at the PCRF server, PCC rules to be applied per service basis for the IP-CAN session;

determining, at the PCRF server based on redirection policy criteria, a service for which a redirection is required;

submitting, from the PCRF server to the PCEF device, the PCC rules per service basis and redirection information for the service for which the redirection is required, wherein the redirection information for the service for which the redirection is required includes a service redirection identifier indicating where the UE is to be redirected for the service for which the redirection is required and a redirection activation indicator indicating whether the redirection is to be set or not;
installing, at the PCEF device, the received PCC rules per service basis and the redirection information for the service for which the redirection is required;
upon a first service request from the UE for a service identified by a service destination identifier, determining, by the PCEF device based on the redirection information received from the PCRF and the PCC rules per service basis, that the service identified by the service destination identifier is the service for which redirection is required, and returning toward the UE a redirection message with the service redirection identifier and the service destination identifier; and after completion of service redirection
the first service request for the service identified by the service destination identifier reaching again the PCEF device;
verifying at the PCEF device that the service identified by the service destination identifier can be authorized; and
submitting a service allowance message for the first service request from the PCEF device toward a service server handling the service identified by the service destination identifier.

Claim 19
The single PCEF device of claim 18, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection activation indicator indicating whether the redirection is to be set or not for the service.
Claim 31
The PCEF device of claim 30, further comprising a memory to store the redirection information for the service for which the redirection is required, wherein the redirection information for the service for which the redirection is required includes a redirection activation indicator indicating whether the redirection is to be set or not.
Claim 20
The single PCEF device of claim 18, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection expiry selected from: a time during which the redirection takes place, an event for which the redirection is set or reset, and a one-time indicator indicating the redirection for a first service request in the IP-CAN session and no further redirection for subsequent service requests in the IP-CAN session.
Claim 25:
The method of claim 23, wherein the redirection information for the service for which the redirection is required further includes a redirection expiry selected from a time value during which redirection takes place, an event for which the redirection is set or reset, and a one-time indicator indicating the redirection for the first service request in the IP-CAN session and no further redirection for subsequent service requests in the IP-CAN session.

Claim 21
The single PCEF device of claim 18, wherein the redirection information for the service that requires the redirection before being authorized for the service includes at least one of: a redirection code indicating a reason for redirection, and a redirection confirmation indicating whether the PCRF server requires confirmation when redirection has been applied.
Claim 26:
The method of claim 23, wherein the redirection information for the service for which the redirection is required further includes at least one of a redirection code indicating a reason for redirection, and a redirection confirmation indicating whether the PCRF server requires confirmation when redirection has been applied.


The patent claims are identical to the claims of the present application except the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service. However, Stenfelt teaches wherein the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service (Fig. 3 arrow 3, [0067] 5. The UE requests access to a web-page, e.g. URL "x" … not authorized. [0068-0069] 6. The PCEF sends a response to the UE with a redirect indication that includes the configured redirect server address … The redirect server at URL”. [0142] the PCEF/GGSN to carry out a selective service redirect to a redirect server.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the copending claims to include the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service taught by Stenfelt. One would be motivated to do so because in order to sends a response to the UE with a redirect indication that includes the configured redirect server address (Stenfelt, [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-7, 9-13 and 22 are rejected under 35 U.S.C. 103 being unpatentable over Stenfelt (US20100146596/WO2008133561) in view of in view of Bessis (US20080159261)

Regarding to claim 1:
Stenfelt disclose A method of authorizing a service with a Policy and Charging Control (PCC) architecture, the method applying at a single Policy and Charging control Rules Function (PCRF) server and comprising:
upon establishment or modification of an Internet Protocol (IP) Connectivity Access Network (IP-CAN) session for a user equipment (UE) (Stenfelt, Fig. 2, arrow 1. Fig. 3, arrows 1. [0056 “Establish bearer service request: The UE sends a requests to the PCEF/GGSN to set up a bearer”), receiving a request for control rules from a single Policy and Charging Enforcement Function (PCEF) device (Stenfelt, Fig.2, 150. Fig. 3, arrows 2. [0058] 2. Gx CCR, Credit Control Request, initial. The PCEF initiates a Gx session with the PCRF, and includes the UE identity, the requested QoS, PLMN-Id etc);
determining control rules to be applied per service basis for the IP-CAN session (fig. 3, arrows 2-3. [0058] 2. Gx CCR, Credit Control Request, initial.[0059] “The PCRF responds with a CCA, Credit Control Answer, containing one Charging-Rule-Install for a Charging-Rule-Base that is authorized and a Charging-Rule-Name which normally is available only in the Home PLMN”);
determining, based on redirection policy criteria ([0003] when a UE requests a new session, e.g. is turned on initially, the GGSN requests, and receives from the PCRF, a list that defines which services the user may or may not access [0006-0010] Some services that a user is normally allowed to access may temporarily not be authorized, e.g. due to a number of PCRF-defined polices: roams … certain periods … good enough quality … terminal equipment. Also see [[0017] PCEF/GGSN can use the code obtained from the control function, e.g. a PCRF, in order to provide users with more detailed information regarding the reason that they are denied access to a certain service), redirection information for a service that requires a redirection before being authorized for the service ([0096] some services may be authorized for a certain user during a specific period of time only. See Fig.3 arrows 1-4. [0056] The sequence is … The UE sends a requests to the PCEF/GGSN  …The PCEF initiates a Gx session with the PCRF, and includes the UE identity, the requested QoS, PLMN-Id etc … The PCRF responds with a CCA, Credit Control Answer, containing one Charging-Rule-Install for a Charging-Rule-Base … is temporarily unauthorized  … [0068] 6. The PCEF sends a response to the UE with a redirect indication that includes the configured redirect server address used only for DENIED_ROAMING (url "y). [0017] the first node, e.g. a PCEF/GGSN can use the code obtained from the control function, e.g. a PCRF … are denied access to a certain service. In a preferred embodiment of the present invention, the code is used by the first node (PCEF/GGSN) in order to redirect the access request to a second function in the system. Also see  [0031] the PCRF 160 communicates to the PCEF/GGSN 120 a list of services to which the UE 130 should be denied or granted access to.[0035] the PCRF, may send information to the PCEF/GGSN regarding a UE's access rights to a number of services via the Gx interface [0038-0040] Service "B": Not OK, "NOK", Code 2 … Service "D": NOK; Code 4 [0041] for services to which the user 110 is denied access,the PCRF uses the Gx interface to explicity inform the PCEF/GGSN 120 … with a code coupled to the reason for the denial.. [0055] PCRF and a Redirect Server which corresponds to the functions 180-182. Examiner Note: PCRF informs/send PCEF to deny and redirect the access request is determining redirection information for a service that requires a redirection. The user is redirected with a message (e.g. roams, certain periods, quality, equipment - see [0006-0010] roams … certain periods … good enough quality … terminal equipment. [0020] users may be denied or granted access to services based on time intervals). It would be obvious that the user should know the reason of denial then when the user requests again at different time periods or different locations then the user can get/authorized for the service (see [0047-0050] The requested service can only be reached from your Home PLMN, Public Land Mobile Network. [0049] The requested service can only be accessed between 0700 and 1800 Monday to Friday. [0050] The requested service requires a 3G connection). Therefore Stenfelt teaches determining, based on redirection policy criteria, redirection information for a service that requires a redirection before being authorized for the service)
transmitting, to the single PCEF device, the control rules per service basis ([0006-0010] Some services that a user is normally allowed to access may temporarily not be authorized, e.g. due to a number of PCRF-defined polices: roams … certain periods … good enough quality … terminal equipment. Also see [[0017] PCEF/GGSN can use the code obtained from the control function, e.g. a PCRF, in order to provide users with more detailed information regarding the reason that they are denied access to a certain service) and the redirection information for the service that requires the redirection before being authorized for the service (Fig. 3, arrow 3, 3. [0056-0065] 3. Since the UE in this example is currently roaming … the service is temporarily unauthorized … Authorization-State=DENIED_ROAMING. [0017] “a PCEF/GGSN can use the code obtained from the control function, e.g. a PCRF … to redirect the access request to a second function in the system”. [0031] “the PCRF 160 communicates to the PCEF/GGSN 120 a list of services to which the UE 130 should be denied or granted access to … a message which redirects the UE's request to a second function 170”. Note: the service is unauthorized because of roaming is before being authorized for the service), wherein the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service (Fig. 3 arrow 3, [0067] 5. The UE requests access to a web-page, e.g. URL "x" … not authorized. [0068-0070] 6. The PCEF sends a response to the UE with a redirect indication that includes the configured redirect server address … The redirect server at URL”. [0017] “a PCEF/GGSN can use the code obtained from the control function, e.g. a PCRF … to redirect the access request to a second function in the system. [0046] each of the functions 180-182 is prepared with a certain message, example of which might be: [0047] The requested service can only be reached from your Home PLMN, Public Land Mobile Network. Note: the redirect server address is a service redirection identifier; the service is not authorized is prior to allowing)
Stenfelt disclose the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a second function but it does not explicitly disclose the second function is a destination server handling the service.
Bessis teaches more clearly the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service (Bessis Fig. 5 [0025] call redirect processing … wherein the calling party's VoIP device 4 sends the called party's Email address 6 (assigned by service provider 18 for the called party 26 of device 24 – see fig1) to the DNS server 10 … The DNS server 10 obtains the corresponding call redirect server (comprises the called party's Email address 6 – see fig.2)  or logic address 12 ( of call direct server comprising the called party's Email address 6) and provides this to the calling party device 4 in a response message 84 … the calling device 4 then sends another invite 14a to the VoIP service provider 22 of the called party 24 at 90 and the call 20 is then completed at 92 between the calling and called parties 4 and 24. [0018] When the party 26 initially subscribes to Email services with the provider 18 in this example, the Email service provider 18 assigns the subscriber an Email address 6. [0020] the IP address 12 of the call redirect server 16 … call processing thus connecting the call 20 to the called party VoIP or SIP device 24 via the network 8 and the VoIP service provider 22. [0017] the Email service provider's web portal 18 provides call redirect services for processing calls to the called party VoIP or SIP device 24 … a call redirect component (16 -see fig.1) can be implemented separately from the called party's Email service provider 18. Note: IP address of redirect server is a service redirection identifier; a service provider 22 is a destination server handling the service)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Bessis and apply them on the teachings of Stenfelt to further implement the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service.  One would be motivated to do so because in order to improve better system and method to provide The DNS server obtains the corresponding call redirect server or logic address of the direct server and provides this to the calling party device 4 (Bessis, [0025]).

Regarding to claim 2:
 	The method of claim 1, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection activation indicator indicating whether the redirection is to be set or not for the service (Stenfelt [0008] Some services may be authorized during certain periods of the day only, e.g. between 09:00 and 18:00 on weekdays only. [0096] “authorized for a certain user during a specific period of time … e.g. between 07:00 - 18:00 on weekdays”. [0116] 5' “At 07:00, the authorization state changes from DENIED_CALENDAR_ TIME to AUTHORIZED”).
Regarding to claim 3:
The method of claim 1, wherein the redirection information for the service that requires the redirection before being authorized for the service includes a redirection expiry selected from: a time during which the redirection takes place (Stenfelt [0073] The authorization state for the current and next periods of time”. [0131] “specifies the authorization state and reason for non-authorization after the expiration time”), an event for which the redirection is set or reset ([0007] “user roams … authorized during certain periods of the day only, e.g. between 09:00 and 18:00 on weekdays only”. “Authorization-state”), and a one-time indicator indicating the redirection for a first service request in the IP-CAN session and no further redirection for subsequent service requests in the IP-CAN session ([0088-0089]“Authorization-State-Change-Time … Next Authorization State”).
Regarding to claim 4:
The method of claim 1, wherein the redirection information for the service that requires the redirection before being authorized for the service includes at least one of: a redirection code indicating a reason for redirection (Stenfelt [0041]“(NOK), which may be temporary, together with a code coupled to the reason for the denial … the codes comprised in the Gx message”), and a redirection confirmation indicating whether the single PCRF server requires confirmation when redirection has been applied ([0006-0008] “PCRF-defined polices … user roams … authorized during certain periods of the day only, e.g. between 09:00 and 18:00 on weekdays only”. Fig. 2, arrow 4. [0044] “the response from the function 180-182”. [0053] “the codes sent from the PCRF regarding the reasons for denial”).
Regarding to claim 5:
The method of claim 1, wherein the redirection policy criteria indicate at least one condition of: whether the UE is in a roaming condition or in a non-roaming condition, a radio access type and a location (Stenfelt [0006-0008] “PCRF-defined polices … user roams … authorized during certain periods of the day only, e.g. between 09:00 and 18:00 on weekdays only”).
Regarding to claim 6:
The method of claim 1, wherein the redirection policy criteria indicate at least one condition of: an accumulated usage for the IP-CAN session, a usage limit for the IP-CAN session and a reset period for the accumulated usage (Stenfelt [0088-0089]“Authorization-State-Change-Time … Next Authorization State”. [0100] “fig 4, which is a signalling diagram 400 in which the time based denial/grant of access is used”).
Regarding to claim 7: 
Stenfelt teaches A single Policy and Charging control Rules Function (PCRF) server for provisioning control rules to be enforced by a single Policy and Charging Enforcement Function (PCEF) device, the PCRF server configured to (Fig. 2):
receive, from the single PCEF device via a receiver and upon establishment or modification of an Internet Protocol (IP) Connectivity Access Network (IP-CAN) session for a user equipment (UE), a request for control rules (Stenfelt, . [0056 “Establish bearer service request: The UE sends a requests to the PCEF/GGSN to set up a bearer”. Fig. 3, arrows 2. [0058] 2. Gx CCR, Credit Control Request, initial. The PCEF initiates a Gx session with the PCRF, and includes the UE identity, the requested QoS, PLMN-Id etc);
wherein the redirection information includes a service redirection identifier indicating where the UE is to be redirected prior to allowing the UE to proceed to a destination server handling the service (see mapping in claim 1)
[Rejection rational for claim 1 is applicable].
Regarding to claim 9: 
[Rejection rational for claim 2 is applicable].
Regarding to claim 10: 
[Rejection rational for claim 3 is applicable].
Regarding to claim 11: 
[Rejection rational for claim 4 is applicable].
Regarding to claim 12: 
[Rejection rational for claim 5 is applicable].
Regarding to claim 13:
[Rejection rational for claim 6 is applicable].
Regarding to claim 22: 
The method of claim 1, wherein the service redirection identifier indicates a redirection site [0068] 6. The PCEF sends a response to the UE with a redirect indication that includes the configured redirect server address used only for DENIED_ROAMING (url "y) [0069] 7. The UE issues a request for url "y" [0070] 8. The redirect server at URL "y" responds to the UE that the requested webpage can only be accessed from the Home PLMN. Note: a website URL “y” is a redirection site) and the redirection is completed when a user of the UE performs an action at the redirection site ((Fig. 3[0067] 5. The UE requests access to a web-page, e.g. URL "x". The PCEF detects that URL "x" corresponds to e.g. Charging-Rule No. 5 which is temporarily not authorized due to roaming. [0068] 6. The PCEF sends a response to the UE with a redirect indication that includes the configured redirect server address used only for DENIED_ROAMING (url "y) [0069] 7. The UE issues a request for url "y" [0070] 8. The redirect server at URL "y" responds to the UE that the requested webpage can only be accessed from the Home PLMN. Note: arrow 6 is the redirection is completed; arrow 7 is a user of the UE performs an action at the redirection site. Bessis, Fig. 1[0016] Fig. 5 [0025] wherein the calling party's VoIP device 4 sends the called party's Email address 6 (of the called party 26 of device 24 – see fig1 and [0016] a called party 26) to the DNS server 10 … The DNS server 10 obtains the corresponding call redirect server or logic address 12 and provides this to the calling party device 4. … the calling device 4 then sends another invite 14a to the VoIP service provider 22 of the called party 24 at 90 and the call 20 is then completed at 92 between the calling and called parties 4 and 24. Fig. 1 [0020] the IP address 12 of the call redirect server 16 or server logic 16c, which is then returned to the caller's VoIP or SIP device 4 … call processing thus connecting the call 20 to the called party VoIP or SIP device 24 via the network 8 and the VoIP service provider 22)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 14-21 are rejected under 35 U.S.C. 103 s being unpatentable over Stenfelt (US20100146596/WO2008133561), in view of Bessis (US20080159261), further in view of Hu (US20100235519)
Regarding to claim 14:
Stenfelt teaches A method of authorizing a service with a Policy and Charging Control (PCC) architecture, the method applying at a single Policy and Charging Enforcement Function (PCEF) device and comprising (fig. 2):
installing the control rules per service basis and the redirection information for the service that requires the redirection before being authorized for the service (arrow 3, 3. [0056-0065] The PCEF initiates a Gx session with the PCRF  … 3. Gx CCA initial. The PCRF responds with a CCA, Credit Control Answer, containing one Charging-Rule-Install …Authorization-State. [0097] "authorization code" described above, provided by the PCRF to the PCEF, the so called PCC-rule.  [0017][0042] the code obtained from the control function, e.g. a PCRF … are denied access to a certain service … in order to redirect the access request to a second function. Note: Install/obtain rule/code is installing the control rules)
upon a service request, received from the UE, for a destined service identified by a service destination identifier, determining that the destined service corresponds to the service that requires the redirection before being authorized for the service (Fig. 3, [0067] 5. The UE requests access to a web-page, e.g. URL "x" … not authorized. [0068] 6. The PCEF sends a response to the UE with a redirect indication that includes the configured redirect server address. Note: a web-page URL is a destined service identified by a service destination identifier. [0017][0042] a PCEF/GGSN can use the code obtained from the control function, e.g. a PCRF … are denied access to a certain service … in order to redirect the access request to a second function … The code is … used in order to redirect the access request from the UE to one of a number of specified functions, shown as 180-182 in fig 2”. [0055] “a Redirect Server which corresponds to the functions 180-182 of fig 2”) and
returning toward the UE a redirection message with the service redirection identifier (Fig. 3, [0067] 5. The UE requests access to a web-page, e.g. URL "x" … not authorized. [0068] 6. The PCEF sends a response to the UE with a redirect indication that includes the configured redirect server address”. Note: the configured redirect server address is the service redirection identifier)
Stenfelt teaches returning toward the UE a redirection message with the service redirection identifier but does not explicitly disclose a redirection message comprises the service destination identifier.
Hu teaches a redirection message with the service destination identifier (Hu, [0019] a management network element, adapted to acquire information about a PCRF available to a user, and send the information to a network node that needs to set up a policy control session corresponding to a data connection. [0109] where the network node is a client. [0051] the available PCRF according to the destination domain information. [0004] When a user terminal is connected to a data network, one of the PCRFs may be selected. After a PCRF is selected, the selected PCRF serves as the PCC server of the data connection … The PCRF management entity acquires the destination PCRF information according to the prestored mapping relation between the data connection and the PCRF that serves the data connection (see fig. 1). [0003] Policy and Charging Control (PCC) functions. Also see [0005] When a client sets up a connection with the PCC server for the first time, the PCRF management entity needs to select an available PCC server and return information about the selected PCC server to the client. Note: destination domain information of a PCRF is the service destination identifier)
receiving again, upon completion of the redirection, the service request for the destined service identified by the service destination identifier ([0003] The PCRF … a Quality of Service (QoS) … a service connection. Fig. 4, step 403 and 405. Also see fig. 2 204, 206. [0058- 0059] Step 402: a redirection instruction. Step 403: The client selects one of the available PCRFs as a destination PCRF, and sends a policy control request. [0062] The client sends a PCRF management message to the PCRF management entity … the data connection. Also see fig. 2 204, 206. Note: step 403, 405, 204, 206 is receiving again. Step 402, 203 is completion of the redirection. A destination PCRF is the service destination 
verifying that the destined service identified by the service destination identifier can be authorized ([0003] The PCRF … a Quality of Service (QoS) … a service connection. [0062] mapping relation between the data connection and the PCRF that serves the data connection, where the data connection exists between the user and the data network [0063] The PCRF management entity … re-creating the mapping relation between the data connection and the PCRF that serves the data connection when the client initiates the session again. [0006] After the data connection between the client and the PCC server is set up successfully, one party can acquire the host name of the other party. Note: re-creating the mapping to the PCRF that serve the service connection to the client is verifying that the destined service identified by the service destination identifier can be authorized. A destination PCRF is a service destination 
transmitting, toward the service server handling the destined service, a service allowance message for the service request (fig.4, 403[0059] Step 403: The client selects one of the available PCRFs as a destination PCRF, and sends a policy control request indicating setup of a policy control session corresponding to a user data connection to the destination PCRF. [0006] After the data connection between the client and the PCC server is set up successfully, one party can acquire the host name of the other party)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Hu and apply them on the teachings of Stenfelt- Bessis to further implement a redirection message with the service destination identifier, receiving again, upon completion of the redirection, the service request for the destined service identified by the service destination identifier, transmitting, toward the service server handling the destined service, a service allowance message for the service request.  One would be motivated to do so because in order to improve better system and method to provide a management network element, adapted to acquire information about a PCRF available to a user, and send the information to a network node and sends a policy control request to the PCRF after receiving the redirection (Hu, [0019] and Fig4, 402-405).
 [Rejection rational for claim 1 is applicable].
Regarding to claim 15:
[Rejection rational for claim 2 is applicable].
Regarding to claim 16:
[Rejection rational for claim 3 is applicable].
Regarding to claim 17:
[Rejection rational for claim 4 is applicable].
Regarding to claim 18:
A single Policy and Charging Enforcement Function (PCEF) device for enforcing control rules to authorize a service with a Policy and Charging Control (PCC) architecture, the PCEF device configured to (fig. 2):
[Rejection rational for claim 14 is applicable].
Regarding to claim 19:
[Rejection rational for claim 2 is applicable].
Regarding to claim 20:
[Rejection rational for claim 3 is applicable].
Regarding to claim 21: 
[Rejection rational for claim 4 is applicable].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449     
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449